Case 3:19-cv-00626-REP Document 22 Filed 02/24/21 Page 1 of 1 PagelD# 137

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

CHARLENE L.,
Plaintiff,
v.

CIVIL NO. 3:19¢v626-REP

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

FINAL ORDER

This matter is before the Court on the Report and Recommendation of the Magistrate
Judge (R&R) entered on February 3, 2021 (ECF No. 21). The time to file objections has expired
and neither party has objected to the R&R. Having considered the matter and deeming it
otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge is ACCEPTED and
ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (ECF No. 12) is GRANTED.
(3) | Defendant’s Motion for Summary Judgment (ECF No. 13) is DENIED.
(4) The decision of the Commissioner is VACATED and REMANDED.
(5) This case is CLOSED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

It is so ORDERED.

/s/ kif
Robert E. Payne ° :

Senior United States District Judge
Richmogd, Virginia

Date: , 2 an

 
